DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020 is being considered by the examiner.

Claim Objections
Claims 7 & 16 are objected to because of the following informalities:  
As to claim 7, the claim recites: “according to claim 1”, which appears to be a typographical error.  The limitations of claim 7, recite “the first switch and the input end of the first switch”, which appears to refer to “a first switch” recited in claim 4.  Examiner suggests changing the dependency of claim 7 from being dependent on claim 1 to being dependent upon claim 4 to maintain antecedent basis. 
For purposes of examination, the Examiner will be interpreting the dependency of claim 7 to be based upon claim 4.
As to claim 16, the claim recites: “wherein in the step of determining whether a real-tine current value of a drive signal output by an output end of a booster circuit exceeds a preset threshold”, which appear to be typographical errors.  Examiner suggest changing “wherein in the step of determining whether a real-tine current value of a drive signal output by an output end of a booster circuit exceeds a preset threshold” to “wherein in the step of determining whether the real-tine current value of the drive .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-9, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20160291626), in view of Megaw (US 10135340). 
As to claim 1, Tanaka teaches a booster circuit (booster circuit 24) [fig. 1] of a display panel (liquid crystal display 32) [fig. 1 & abstract], comprising: 
a potential boosting circuit (booster circuit 24) [fig. 1 & para. 35], used for boosting a potential of an input signal (reference voltage vref) [para. 35] to generate a drive signal (bias voltage) [para. 35];
a voltage detection circuit (voltage detection circuit 34) [fig. 1 & para. 33 & 38-39] outputting a corresponding detection signal [fig. 1 & para. 33 & 38-39]; and
a main control circuit (another circuit 36 & reference voltage generation circuit 22) [fig. 1 & para. 35, 39-40, 43, & 46] in control connection with the potential boosting circuit, the main control circuit 
Tanaka does not explicitly teach a current detection circuit, used for detecting a real-time current value of the drive signal output by the potential boosting circuit and outputting a corresponding detection signal. 
Megaw teaches the concept of a booster circuit (charge pump 269) [figs. 2a & 2d & abstract] that utilizes a current detection circuit (current sense amplifier 256) [figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, & col. 18 lines 10-16], used for detecting a real-time current value (IL_sense) [figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, & col. 18 lines 10-16] of the drive signal output by the potential boosting circuit and outputting a corresponding detection signal [figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, & col. 18 lines 10-16]; and 
a main control circuit (boost driver control 229) [figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, & col. 18 lines 10-16] in control connection with a potential boosting circuit (charge pump 269) [figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, col. 11 lines 65-67, col. 15 line 66 - col. 16 line 3, & col. 18 lines 10-16], the main control circuit controlling the booster circuit to stop outputting the drive signal [col. 8 line 49-col. 9 line11] when it is detected that the detection signal output by the current detection circuit satisfies a preset condition [figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, col. 11 lines 65-67, col. 15 line 66 - col. 16 line 3, & col. 18 lines 10-16].
Because Tanaka and Megaw are in the same field of endeavor, i.e., controlling a booster circuit, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the voltage detection circuit of the booster circuit of Tanaka,  with a current detection circuit, used for detecting a real-time current value of the drive signal output by the potential boosting circuit and outputting a corresponding detection signal, as taught by Megaw, for the purposes of achieving the predictable result of controlling the booster circuit.
Thus, Tanaka as modified by Megaw teaches a main control circuit [Tanaka: figs. 1-2 & para. 35, 39-40, 43, & 46] in control connection with the potential boosting circuit, the main control circuit controlling the booster circuit to stop outputting the drive signal [Tanaka: figs. 1-2 & para. 35, 39-40, 43, & 46 & 
As to claim 2, Tanaka as modified by Megaw teaches the booster circuit of a display panel according to claim 1, wherein a latching circuit (Sr Latch 228) [Megaw: fig. 2d & col. 8 lines 49-57, col. 10 lines 57-64, & col. 18 lines 10-16 & Tanaka: para. 43] is further arranged between the current detection circuit (current sense amplifier 256) [Megaw: fig. 2d & col. 8 lines 49-57, col. 10 lines 57-64, & col. 18 lines 10-16] and the main control circuit (boost driver control 229) [Megaw: fig. 2d & col. 8 line 49-col. 9 line11, col. 10 lines 57-64, & col. 18 lines 10-16]; and 
the latching circuit receives the detection signal output by the current detection circuit (il_sense) [Megaw: fig. 2d & col. 8 lines 49-57, col. 10 lines 57-64, & col. 18 lines 10-16], after it is detected that the detection signal satisfies the preset condition [Tanaka: figs. 1-2 & para. 35, 39-40, 43, & 46 & Megaw: fig. 2d & col. 8 lines 49-57, col. 10 lines 57-64, & col. 18 lines 10-16], the latching circuit continuously outputs a latching signal to the main control circuit [Megaw: fig. 2d & col. 8 lines 49-57, col. 10 lines 57-64, & col. 18 lines 10-16 & Tanaka: para. 43], and the main control circuit controls the booster circuit to stop outputting the drive signal [Tanaka: figs. 1-2 & para. 35, 39-40, 43, & 46 & Megaw: fig. 2d & col. 8 lines 49-57, col. 10 lines 57-64, & col. 18 lines 10-16].
As to claim 3, Tanaka as modified by Megaw teaches the booster circuit of a display panel according to claim 2, wherein when detecting that a current value of the drive signal is smaller than or equal to a preset threshold, the current detection circuit outputs a first reference voltage to the latching circuit [Megaw: fig. 2d & col. 8 lines 49-57, col. 10 lines 57-64, & col. 18 lines 10-16 & Tanaka: para. 43]; and 
when detecting that the current value is greater than the preset threshold, the current detection circuit outputs a second reference voltage to the latching circuit [Tanaka: figs. 1-2 & para. 35, 39-40, 43, & 46 & Megaw: fig. 2d & col. 8 lines 49-57, col. 10 lines 57-64, & col. 18 lines 10-16].
As to claim 8, Tanaka as modified by Megaw teaches the booster circuit of a display panel according to claim 1, wherein the current detection circuit comprises: 

a first voltage obtaining circuit (“+” terminal of current sense amplifier 256) [Megaw: figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, col. 11 lines 65-67, col. 15 line 66 - col. 16 line 3, & col. 18 lines 10-16], collecting a first voltage of the output end of the potential boosting circuit; 
a second voltage obtaining circuit (“-“ terminal of current sense amplifier 256) [Megaw: figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, col. 11 lines 65-67, col. 15 line 66 - col. 16 line 3, & col. 18 lines 10-16], collecting a second voltage of the output end of the booster circuit; and 
a comparison circuit (current sense amplifier 256 being an op amp) [Megaw: figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, col. 11 lines 65-67, col. 15 line 66 - col. 16 line 3, & col. 18 lines 10-16], comparing a difference between the first voltage and the second voltage with a preset threshold, outputting a first detection signal to the main control circuit when the difference is greater than the preset threshold, and outputting a second detection signal when the difference is smaller than the preset threshold [Megaw: figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, col. 11 lines 65-67, col. 15 line 66 - col. 16 line 3, & col. 18 lines 10-16 & Tanaka: figs. 1-2 & para. 35, 39-40, 43].
As to claim 9, Tanaka as modified by Megaw teaches the booster circuit of a display panel according to claim 8, wherein the comparison circuit is an operational amplifier, and an operation method of the operational amplifier is a subtraction operation [Megaw: figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, col. 11 lines 65-67, col. 15 line 66 - col. 16 line 3, & col. 18 lines 10-16].
As to claim 15, Tanaka teaches a boost control method [abstract] for a booster circuit [fig. 1] of a display panel [fig. 1 & abstract], comprising the following steps: 
receiving, by a potential boosting circuit (booster circuit 24) [fig. 1 & para. 35], an input signal (reference voltage vref) [para. 35], and boosting a potential of the input signal to generate a drive signal (bias voltage) [para. 35];
detecting a real-time voltage value (voltage detection circuit 34) [fig. 1 & para. 33 & 38-39]; and 
determining whether a real-time voltage value exceeds a preset threshold [figs. 1-2 & para. 35, 39-40, 43, & 46], normally outputting, by the potential boosting circuit [figs. 1-2 & para. 35, 39-40, 43, & 
Tanaka does not explicitly teach detecting a real-time current value of the drive signal output by the potential boosting circuit. 
Megaw teaches the concept of method of controlling a booster circuit (charge pump 269) [figs. 2a & 2d & abstract] that utilizes detecting a real-time current value (IL_sense) [figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, & col. 18 lines 10-16] of the drive signal output by the potential boosting circuit; and 
determining whether a real-time current value of a drive signal output by an output end of a booster circuit exceeds a preset threshold [figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, col. 11 lines 65-67, col. 15 line 66 - col. 16 line 3, & col. 18 lines 10-16], normally outputting, by the potential boosting circuit, the drive signal when it is detected that the real-tine current value does not exceed the preset threshold [figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, col. 11 lines 65-67, col. 15 line 66 - col. 16 line 3, & col. 18 lines 10-16], and controlling the potential boosting circuit to stop outputting the drive signal [col. 8 line 49-col. 9 line11] when it is detected that the real-time current value exceeds the preset threshold [figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, col. 11 lines 65-67, col. 15 line 66 - col. 16 line 3, & col. 18 lines 10-16].
Because Tanaka and Megaw are in the same field of endeavor, i.e., methods of controlling a booster circuit, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute detecting a real-time voltage value, as taught by the method of Tanaka, with detecting a real-time current value of the drive signal output by the potential boosting circuit, as taught by Megaw, for the purposes of achieving the predictable result of controlling the booster circuit.
	Thus, Tanaka as modified by Megaw teaches determining whether a real-time current value of a drive signal output by an output end of a booster circuit exceeds a preset threshold [Tanaka: figs. 1-2 & para. 35, 39-40, 43, & 46 & Megaw: figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, col. 11 lines 65-
As to claim 16, Tanaka as modified by Megaw teaches the boost control method according to claim 15, wherein in the step of determining whether a real-tine current value of a drive signal output by an output end of a booster circuit exceeds a preset threshold, normally outputting, by the potential boosting circuit, the drive signal when it is detected that the real-tine current value does not exceed the preset threshold, and controlling the potential boosting circuit to stop outputting a drive signal when it is detected that the real-tine current value exceeds the preset threshold [see above],
when it is detected that the real-tine current value exceeds the preset threshold, a latching circuit (Sr Latch 228) [Megaw: fig. 2d & col. 8 lines 49-57, col. 10 lines 57-64, & col. 18 lines 10-16 & Tanaka: para. 43] continuously outputs a second reference voltage to a main control circuit [Tanaka: figs. 1-2 & para. 35, 39-40, 43, & 46 & Megaw: col. 8 line 49-col. 9 line11], and the main control circuit controls the potential boosting circuit to stop outputting the drive signal [Megaw: fig. 2d & col. 8 line 49-col. 9 line11, col. 10 lines 57-64, & col. 18 lines 10-16].
As to claim 17, Tanaka teaches a display device [abstract], comprising: 
a display panel (liquid crystal display 32) [fig. 1 & abstract]; and 
a drive circuit (driver circuit 30) [fig. 1], used for driving the display panel, time drive circuit comprising a booster circuit (booster circuit 24) [fig. 1 & para. 35],
the booster circuit comprising:
	a potential boosting circuit (booster circuit 24) [fig. 1 & para. 35], used for boosting a potential of an input signal (reference voltage vref) [para. 35] to generate a drive signal (bias voltage) 
	a voltage detection circuit (voltage detection circuit 34) [fig. 1 & para. 33 & 38-39] outputting a corresponding detection signal [fig. 1 & para. 33 & 38-39]; and
	a main control circuit (another circuit 36 & reference voltage generation circuit 22) [fig. 1 & para. 35, 39-40, 43, & 46] in control connection with the potential boosting circuit, the main control circuit controlling the booster circuit to stop outputting the drive signal (stops) [fig. 1 & para. 35, 39-40, 43, & 46] when it is detected the detection signal output by the voltage detection circuit satisfies a preset condition [figs. 1-2 & para. 35, 39-40, 43, & 46].
Tanaka does not explicitly teach a current detection circuit, used for detecting a real-time current value of the drive signal output by the potential boosting circuit and outputting a corresponding detection signal. 
Megaw teaches the concept of a booster circuit (charge pump 269) [figs. 2a & 2d & abstract] that utilizes a current detection circuit (current sense amplifier 256) [figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, & col. 18 lines 10-16], used for detecting a real-time current value (IL_sense) [figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, & col. 18 lines 10-16] of the drive signal output by the potential boosting circuit and outputting a corresponding detection signal [figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, & col. 18 lines 10-16]; and 
a main control circuit (boost driver control 229) [figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, & col. 18 lines 10-16] in control connection with a potential boosting circuit (charge pump 269) [figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, col. 11 lines 65-67, col. 15 line 66 - col. 16 line 3, & col. 18 lines 10-16], the main control circuit controlling the booster circuit to stop outputting the drive signal [col. 8 line 49-col. 9 line11] when it is detected that the detection signal output by the current detection circuit satisfies a preset condition [figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, col. 11 lines 65-67, col. 15 line 66 - col. 16 line 3, & col. 18 lines 10-16].
Because Tanaka and Megaw are in the same field of endeavor, i.e., controlling a booster circuit, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the voltage detection circuit of the booster circuit utilized with the 
Thus, Tanaka as modified by Megaw teaches a main control circuit [Tanaka: figs. 1-2 & para. 35, 39-40, 43, & 46] in control connection with the potential boosting circuit, the main control circuit controlling the booster circuit to stop outputting the drive signal [Tanaka: figs. 1-2 & para. 35, 39-40, 43, & 46 & Megaw: col. 8 line 49-col. 9 line11] when it is detected that the detection signal output by the current detection circuit [Megaw: figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, & col. 18 lines 10-16] satisfies a preset condition [Tanaka: figs. 1-2 & para. 35, 39-40, 43, & 46 & Megaw: figs. 2a & 2d & col. 8 lines 49-57, col. 10 lines 57-64, col. 11 lines 65-67, col. 15 line 66 - col. 16 line 3, & col. 18 lines 10-16].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Megaw, and further in view of Zeng (US 20180096646).
As to claim 18, Tanaka as modified by Megaw teaches the display device according to claim 17 (see above).
Tanaka as modified by Megaw does not explicitly teach wherein the drive circuit comprises a gate drive circuit, the gate drive circuit comprising:
a shift circuit and the booster circuit;
the shift circuit being formed on the display panel to provide a scanning signal for a scanning line of the display panel.
Zeng teaches the concept of a display device that utilizes a drive circuit [fig. 1 & abstract] that comprises a gate drive circuit (gate driver 400 & 700) [figs. 1 & 3 & para. 31-32], the gate drive circuit comprising:
a shift circuit (level shift 720) [figs. 1 & 3 & para. 49] and the booster circuit (boost module 722) [figs. 1 & 3 & para. 49];
the shift circuit being formed on a display panel [abstract & fig. 1] to provide a scanning signal for a scanning line of the display panel [figs. 1 & 3 & para. 25-26 & 32].
.

Allowable Subject Matter
Claims 4-7 & 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Imanaka			(US 20090160367).
Liu et al. 			(US 20190121483).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385.  The examiner can normally be reached on Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID TUNG/Primary Examiner, Art Unit 2694